—Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 31, 1994, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant was employed as a claims analyst. Claimant, after using vulgar language in an argument with a co-worker, was warned that such language was inappropriate and not acceptable. Claimant subsequently again used vulgar language while at work and, when called to her supervisor’s office to discuss the incident, walked out of the meeting. We therefore find substantial evidence to support the Board’s decision that this conduct constituted misconduct.
Mikoll, J. P., Crew III, White, Casey and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.